Citation Nr: 0330973	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of a right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran retired from the service in April 2001, after 
more than twenty years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.



REMAND

The veteran in this action is seeking entitlement to an 
evaluation in excess of 20 percent for his service-connected 
right shoulder disability.

The Board notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) was signed into law 
by the President.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  The veteran filed his claim after the 
date of enactment; thus the VCAA is applicable in this case.

A review of the record reflects that the veteran has not 
been notified by the RO of the changes in law as a result of 
the VCAA.  Thus, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Furthermore, the veteran has not 
been afforded a VA examination of his right shoulder since 
his discharge from service in April 2001.  A general medical 
examination was conducted in December 2000.  In a March 2002 
statement, the veteran reported experiencing intense pain 
daily and taking medication for relief.  

In light of the fact that the veteran has not been afforded 
a VA specialist examination and in recognition of the new 
assistance to the veteran provisions set forth in the VCAA 
and implementing regulations, the Board believes that an 
effort must be made to further develop the record to allow 
for an equitable review of the veteran's claim.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  The veteran should be afforded a VA 
specialist examination with an 
appropriate examiner to determine the 
current nature and severity of his 
service-connected right shoulder 
disability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported 
in detail.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to identify all subjective and 
objective manifestations of the 
veteran's right shoulder disability, 
including ranges of motion with a 
notation of any additional functional 
loss due to pain, weakness, fatigue or 
incoordination.  The examiner is also 
requested to comment upon the presence 
or absence of arthritis, and impairment 
of the humerus, clavicle, or scapula and 
the nature and extent of such impairment 
(such as nonunion, malunion, fibrous 
union, and/or recurrent dislocation at 
the scapulohumeral joint), if any.  A 
complete rationale should be provided 
for each opinion expressed.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND 
is to obtain additional development and adjudication, and 
the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




